Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 19, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
  142024 & (28)                                                                                       Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  ADIA BLACKSHER,                                                                                    Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                          Justices
  and
  McLAREN MEDICAL CENTER,
           Intervening Plaintiff-Appellee,
  v                                                                SC: 142024
                                                                   COA: 299611
                                                                   Genesee CC: 08-089055-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 19, 2010                   _________________________________________
         s1118                                                                Clerk